Citation Nr: 0529459	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  00-22 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a fractured right femur.

2.  Entitlement to service connection for depression, to 
include as secondary to the veteran's service-connected 
hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to 
September 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDINGS OF FACT

1.  An unappealed rating decision in December 1984 denied the 
veteran's claim of entitlement to service connection for 
residuals of fractured right femur.  

2.  Evidence submitted since the December 1984 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The competent medical evidence of record does not show 
that the veteran's depression is related to his military 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Evidence to reopen the claim of entitlement to service 
connection for resiuals of a fractured right femur is not new 
and material and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 3.104(a), 20.1103 (2005).

2.  The veteran's depression was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, the notice and assistance provisions of the VCAA 
should be provided to a claimant prior to any adjudication of 
the claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, the RO 
provided the veteran the required notice with respect to his 
claims in letters dated November 2001 and September 2003, in 
which he was informed of the requirements needed to establish 
his claims.  In accordance with the requirements of the VCAA, 
the letters informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility to obtain.  The letters 
explained that VA would make reasonable efforts to help him 
get relevant evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the 


veteran's service medical records, extensive VA treatment 
records from various facilities, and the reports of multiple 
VA examinations.  The veteran and his representative have not 
identified any outstanding evidence which has yet to be 
obtained. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131.  Additionally, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a fractured right femur.

In general, decisions of the agency of original jurisdiction 
that are not appealed in the prescribed time period are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 


20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  This change in the law pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's request to reopen was initiated in February 2000, 
prior to the enactment of the revised regulation, this case 
will be adjudicated by applying the law previously in effect.  
38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).  

At the time of the December 1984 rating decision, the 
evidence of record included the veteran's service medical 
records and the report of a July 1984 VA examination.  
Service medical records include the report of a February 1982 
induction examination which indicates that the veteran had 
fractured his right leg prior to enlistment.  The remainder 
of the service medical records contain various reports of 
pain and discomfort in the area of the old fracture.  The 
July 1984 VA examination was pertinently negative for any 
active residuals of the fracture.  

In December 1984, the RO denied the veteran's claim for 
service connection for right femur fracture residuals on the 
basis that the fracture pre-existed service and was not 
aggravated thereby.  The veteran was notified of that 
decision and of his appeal rights by letter from the RO dated 
December 21, 1984.  He did not appeal.  In February 2000, he 
requested that his claim be reopened.

The evidence added to the record since the December 1984 
rating decision consists of extensive VA treatment records, 
the report of an August 2003 VA examination, and various 
argument presented by the veteran and his representative.  

The unappealed December 1984 decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the veteran's claim for service connection for right femur 
fracture residuals may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally submitted 
evidence bears directly and substantially upon the specific 
matter under consideration, namely whether the veteran's 
right femur fracture was aggravated by his military service.

While the additionally submitted evidence may be considered 
"new" in that it was not of record at the time of the 
December 2004 rating decision, it is not "material."  The 
additionally submitted VA treatment records reflect current 
treatment of right femur fracture residuals without any 
indication that this condition was aggravated by service.  
These records serve to establish a fact which was known in 
1984 and which was not in dispute, namely that the veteran 
fractured his right femur prior to service and continues to 
receive treatment for various complications of this injury.  
They do not, however, indicate that the fracture was 
aggravated by any incident of service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus (i.e. 
aggravation in the instant case) does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  The 
additionally submitted VA treatment records are therefore not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.

The additionally submitted evidence also consists of the 
opinion of the August 2003 VA examiner, who determined that 
any symptomatology stemming from the veteran's preexisting 
right femur fracture was unrelated to his time in service.  
Because this opinion specifically rejects in-service 
aggravation of the veteran's fracture, it is not material and 
does not suffice to reopen the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) (evidence that is 
unfavorable to the appellant is not new and material).

Moreover, to the extent that the veteran is contending that 
his fracture residuals were aggravated by military service, 
and in particular by extensive physical training, such is 
duplicative of similar contentions raised in the past and is 
therefore not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

While the veteran is competent to present information as to 
his symptoms, as a layperson without medical training he is 
not competent to make a medical determination regarding in-
service aggravation of his preexisting right femur fracture.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Moreover, in Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

Because there is still no competent medical evidence that the 
veteran's right femur fracture residuals were aggravated by 
service, the claim cannot be reopened.  The evidence which 
has been presented since December 1984 is therefore not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001).  

In summary, for reasons and bases expressed above, the Board 
finds that the veteran's claim to reopen the issue of 
entitlement to service connection for right femur fracture 
residuals is unsuccessful.  The recently submitted evidence 
not being both new and material, the claim of service 
connection for right femur fracture residuals is not reopened 
and the benefit sought on appeal remains denied.

2.  Entitlement to service connection for depression, to 
include as secondary to the veteran's service-connected 
hearing loss and tinnitus.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  There must be (1) medical 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

The veteran's service medical records, including his 
separation examination, are completely negative for treatment 
or diagnosis of a depressive disorder.  The first mention in 
the medical record of a depressive disorder came in August 
2000, at which time the veteran was diagnosed with this 
condition.  Treatment records from August 2000 to the present 
reveal continued treatment for this condition, but contain no 
statement relating such to the veteran's service or to a 
service-connected disability.

On VA psychological examination in August 2003, the veteran 
again endorsed symptoms of depression.  However, after 
conducting an examination of the veteran, the VA psychologist 
stated that he did "not find any evidence that the veteran 
has had a psychological disability secondary to his hearing 
loss."

An undated letter from a VA psychiatrist, Dr. R.L., 
reaffirmed the diagnosis of a major depressive disorder, 
which he stated was "documented while in service and 
treated."  Dr. R.L. further opined that while "[w]e cannot 
with this diagnosis clearly give a causalty (sic) . . . this 
significant hearing disorder of Tinnitus has been an 
aggravating co-occurring disorder making depression symptoms 
more difficult to treat." 

The veteran has also submitted medical treatise evidence 
suggesting that tinnitus may be associated with psychological 
distress, including depression and anxiety.  


He also submitted a statement alleging that the August 2003 
VA examiner was somehow biased against him due to his 
political beliefs.

Service medical records, are completely negative for 
treatment or diagnosis of depression.  Indeed, the record 
demonstrates that the earliest diagnosis and treatment for 
this condition did not occur until 2000, well over a decade 
after service.  

Additionally, there is no competent medical evidence of 
record which relates the veteran's current depressive 
disorder to his military service.  Given that his service 
medical records are completely negative for depression and 
that a depressive disorder was not diagnosed until over a 
decade following service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).   

To the extent that the veteran himself maintains that such a 
nexus exists, as stated above, he is not competent to render 
an opinion on medical matters such as the etiology of 
disease, which requires specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  His 
statements suggesting that his current depressive disorder 
had its genesis in service are therefore of no probative 
value.  Hickson element (3) has therefore also not been met 
and the veteran's direct service connection claim fails on 
this additional basis.

Turning to the veteran's secondary service-connection claim, 
there are of record two medical opinions regarding the 
potential relationship between the veteran's depression and 
his service-connected hearing loss and tinnitus.  First, the 
August 2003 VA examiner opined that the veteran's current 
psychiatric difficulties are wholly unrelated to his service-
connected hearing problems.  In contrast, Dr. R.L. concluded 
that the veteran's tinnitus has aggravated his depression 
symptoms, thereby making that condition more difficult to 
treat.  

After reviewing both opinions against the backdrop of the 
remainder of the medical evidence, the Board finds the 
opinion of the August 2003 VA examiner to be of greater 
probative value than that of Dr. R.L.  Dr. R.L.'s five-
sentence opinion letter contained no underlying rationale for 
the ultimate conclusion rendered and was unaccompanied by a 
contemporaneous psychiatric examination of the veteran.  Such 
opinion also failed to contain a review of the veteran's past 
psychiatric history and contained no explanation for the lack 
of specific complaints by the veteran regarding his hearing 
loss/tinnitus in any of his voluminous psychiatric treatment 
records.  

In short, the opinion of Dr. R.L. is conclusory, lacks 
persuasive reasoning and fails to take into account all of 
the pertinent evidence of record.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence).  Moreover, Dr. R.L.'s 
opinion was somewhat speculative in nature in stating that he 
cannot "clearly give a causalty (sic)" regarding the 
veteran's depression.  Such statements render Dr. R.L.'s 
opinion inconclusive, and as such they cannot support a claim 
for service connection.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Dr. R.L.'s opinion also stated that the veteran's depression 
was "documented" and "treated" in service.  Such 
statements are completely unsupported by the veteran's 
service medical records, which are completely negative for 
such diagnosis and treatment.  Instead, it appears that Dr. 
R.L.'s opinion was based on statements supplied by the 
veteran as to his perceived psychiatric history.  As such, 
Dr. R.L.'s opinion may not be used to support the veteran's 
claim.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  

In contrast, the opinion of the August 2003 examiner was 
accompanied by a thorough, contemporaneous psychological 
examination, complete with details 


regarding the veteran's past and present psychiatric 
symptomatology.  After conducting such review, the examiner 
found that no relationship existed between the veteran's 
depression and his service-connected disabilities.  Such 
opinion is congruent with the remainder of the veteran's 
psychiatric treatment records, which are silent as to 
complaint by the veteran regarding his tinnitus or hearing 
loss.  

Moreover, there is no evidence in the record supporting the 
veteran's arguments to the extent that the August 2003 
examiner was biased against him due to their perceived 
respective political differences.  While the examiner's 
opinion was not supportive of the veteran's claim, such does 
not render it inadequate or prejudicial.

The medical treatise evidence submitted by the veteran is 
similarly not probative evidence.  While this evidence 
suggests a relationship between tinnitus and depression in 
general, it does not specifically relate to the veteran's 
particular case and in particular does not contain any 
analysis of the veteran's past psychiatric history.  The 
Court has consistently held that medical statement and/or 
treatise evidence that was too generic and inconclusive as to 
the specific facts in a case was insufficient to establish 
causal link.  See Mattern v. West, 12 Vet. App. 222 (1999); 
Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  As such, this evidence is of little probative value 
in the instant case.  

To the extent that the veteran himself is attempting to 
provide a causal relationship between his depression and his 
service-connected hearing loss and tinnitus, as noted above, 
his lay opinion regarding the etiology of disease is entitled 
to no weight of probative value.  See Espiritu, 2 Vet. App. 
at 495. 

In summary, while the veteran currently experiences a major 
depressive disorder, such has not been shown to be related to 
his military service or to service-connected disabilities.  
The benefit sought on appeal must accordingly be denied.




ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for residuals of a 
fractured right femur; therefore the appeal is denied.  

Service connection for depression is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


